STRINGER, Judge.
Vincent Sanders seeks review of the postconviction court’s order summarily denying the eleven claims raised in his motion for postconviction relief and dismissing as untimely several of the new claims raised in his supplemental motion for post-conviction relief. We agree with the court that none of Sanders’ claims entitle him to relief. However, claims A (1 through 5) should have been dismissed with leave to amend pursuant to Spera v. State, 971 So.2d 754 (Fla.2007). Accordingly, we reverse the denial of claims A (1 through 5) and remand for the court to strike them with leave for Sanders to amend within a reasonable time. We affirm the denial of Sanders’ remaining claims.
Affirmed in part; reversed in part; and remanded.
FULMER and LaROSE, JJ., Concur.